El Juez Asociado Se. Aldrey
emitió la opinión del tribunal.
José López Pérez como apoderado de los esposos José Pérez Martínez y Rosario F. Villamil, reconoció en escritura publica de 14 de febrero de este año, haber recibido como tal apoderado de dichos señores, el importe de un crédito hipotecario debido a sus mandantes por Víctor Andino Vivar, por lo que le dió carta de pago de esa cantidad y consintió en que fuera cancelada la hipoteca constituida en garantía de esa deuda. Presentada esa escritura en el Registro de la Propiedad de San Juan, Sección 1a., para su inscripción, el registrador se negó a inscribirla por el único fundamento de que el apoderado no tiene facultades para cobrar, contra cuya negativa se ha interpuesto en tiempo oportuno el pre-*1023sente recurso gubernativo en solicitud de que revoquemos la ■expresada nota y ordenemos la inscripción del documento.
El poder que al recurrente otorgaron los esposos Pérez Martínez y Villamil, entre otras facultades le confiere la siguiente:



“Cuarta. Pa.ra que den y tomen dinero a préstamo en nombre del mandante, exigiendo y prestando o constituyendo las garantías •o hipotecas que tengan por conveniente, ejecutando y cancelando las ya constituidas y vencidas y las sucesivas.”



Es cierto que ni esta cláusula ni otra alguna del poder autoriza expresamente al mandatario para cobrar los cré-ditos de sus mandantes, pero, sin menospreciar la regia ele de-recho de que los mandatos deben interpretarse siempre restric-tivamente, podemos, interpretando racionalmente esa cláu-sula, llegar a la conclusión de que al revestir los mandantes a su apoderado con la facultad de ejecutar y de cancelar las hipotecas ya constituidas y vencidas y las sucesivas, le dieron también implícitamente poder para cobrar las cantidades garantizadas por las hipotecas que podía ejecutar y cancelar, toda vez que siendo el primer trámite de la ejecución el requerimiento de pago, no se concibe que autoricen al apoderado para ejecutar la hipoteca vencida sin que al mismo tiempo esté autorizado para obtener los resultados de la ejecución, ya porque el deudor pague al ser requerido para ello, o ya para recibir la cantidad que se obtenga en la subasta con que termine la ejecución. Este razonamiento es aplicable igual-mente para el caso de cancelación por el pago voluntario del deudor hipotecario. La facultad de ejecutar y de cancelar hipotecas lleva en si el poder de gestionar el cobro de las cantidades garantizadas por las hipotecas y de recibir el importe de ellas. Una interpretación similar a la que sostenemos se dió por esta corte en el caso de Franceschi v. El Registrador de la Propiedad, 13 D. P. R., 233, al resolver que el mandato que autorizaba para reclamar, cobrar y percibir cuantas *1024cantidades de dinero, frutos, u otras especies se estuvieren adeudando o adeudaren en lo sucesivo al poderdante, otor-gando los corrrespondientes recibos, cartas de pago y can-celaciones totales o parciales, implícitamente autorizaba para aceptar o recibir la venta de una finca en pago de lo que se (iebía al poderdante.
En cuanto a los casos de Villar v. El Registrador, 17 D. P. R., 434, y el de Iturrondo v. El Registrador, 17 D. P. R., 437, que el registrador recurrido cita en apoyo de su nota denegatoria de inscripción, no encontramos que la doctrina en ellos consignada sea pertinente al presente caso, porque lo que declaran es que la facultad concedida a un apoderado para hipotecar, no incluye la de tomar dinero a préstamo, por cuanto podía constituirse hipoteca sin mediar préstamo; mas cuando se faculta para ejecutar y cancelar una hipoteca constituida en garantía de un préstamo, no vemos que pueda ejercitarse ese poder si no se tiene el de recibir la cantidad del préstamo.
Por las razones expuestas, la nota recurrida debe ser revocada y ordenarse la inscripción del documento a que se refiere este recurso.

Revocada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf y del Toro.
El Juez Asociado Sr. MacLeary no tomó parte en la reso-lución de este caso.